EXHIBIT 10.5






PARTICIPANTS AS OF JANUARY 1, 2017
UNDER THE EXECUTIVE MANAGEMENT INCENTIVE PLAN


Mark S. Sutton
Chairman and Chief Executive Officer
 
 
W. Michael Amick, Jr.
SVP – Papers The Americas
 
 
 
 
C. Cato Ealy
SVP – Corporate Development
 
 
William P. Hoel*
SVP – Container The Americas
 
 
Tommy S. Joseph
SVP – Manufacturing, Technology, EH&S
 
& Global Sourcing
 
 
Thomas G. Kadien
SVP – Human Resources, Government
 
Relations & Global Citizenship
 
 
Glenn R. Landau
SVP – Finance (Chief Financial Officer-Elect)
 
 
Tim S. Nicholls
SVP – Industrial Packaging The Americas
 
 
Jean-Michel Ribieras
SVP – Global Cellulose Fibers
 
 
 
 
Carol L. Roberts*
SVP – Chief Financial Officer
 
 
Sharon R. Ryan
SVP – General Counsel & Corporate
 
Secretary
John V. Sims
SVP – President, IP Europe, Middle East,
 
Africa & Russia
Catherine I. Slater
SVP – Consumer Packaging
Gregory T. Wanta
SVP – North American Container




Any other individual elected to the position of Senior Vice President or above
during 2017.




*NOTE:
Executives in italics will be retiring as of March 31, 2017, but remain eligible
to receive a prorated 2017 MIP based on the plan guidelines.


 
 





















--------------------------------------------------------------------------------

EXHIBIT 10.5




EXECUTIVE MANAGEMENT INCENTIVE PLAN
2017 COMPANY BUSINESS OBJECTIVE AND INTERMEDIATE PERFORMANCE OBJECTIVES


Plan Element
162(m) Limit Approved by Committee


Company Business Objective:


•    Positive EBITDA Before Special Items


Intermediate Performance Objectives:


•    Same as 2017 Management Incentive Plan objectives





